NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 13, 2017 *
                              Decided February 13, 2017

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 16-2279

RUFUS WEST, a/k/a                                 Appeal from the United States District
MUSLIM MANSA LUTALO IYAPO,                        Court for the Eastern District of Wisconsin.
    Plaintiff-Appellant,
                                                  No. 14-CV-1146-JPS
      v.
                                                  J.P. Stadtmueller,
DUSTIN KINGSLAND,                                 Judge.
     Defendant-Appellee.


                                      ORDER

       Wisconsin prisoner Rufus West claims in this action under 42 U.S.C. § 1983 that
guard Dustin Kingsland treated him harshly because he is Muslim and had lodged
numerous grievances, thus violating the First Amendment and his right to equal
protection. The district court granted summary judgment for Kingsland, and West




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. CIV. P. 34(a)(2)(C).
No. 16-2279                                                                         Page 2

appeals. We agree with the district court that, on this record, a reasonable jury could not
find for West on his constitutional claims.

       Except as noted, the following account is undisputed. West, a frequent litigant, is
a follower of Islam and in 2013 fasted during Ramadan from July 9 to August 7. At the
time he was housed in Unit 9 at Columbia Correctional Institution. Inmates assigned to
that unit are confined to their cells except at mealtimes or when scheduled for work,
showers, or recreation in the dayroom or yard. Inmates sign up for these activities
during each meal. Those not eating (including for religious reasons) are allowed out of
their cells during meals but only long enough to sign up for activities. Sergeants, the
rank held by Kingsland, had discretion to keep disruptive or noncompliant inmates
locked up if they were not eating. In that event, the inmate would ask a staff member to
sign him up for activities.

        According to West, on Sunday, July 14, Kingsland refused to let him out of his
cell at breakfast to sign up for activities. Later that day, West continues, he told
Kingsland that just because he was fasting did not mean he should have to stay in his
cell during breakfast, prompting Kingsland to reply, “Tell it to the preacher.” At that
point, West says, he announced he would be filing a grievance, and Kingsland replied,
“Just make sure you spell my name right.” Kingsland swears that none of West’s story
is true, and that he did release West during breakfast on the 14th, but he loitered and
socialized instead of signing up for activities.

       Kingsland does not dispute, however, that during the remaining weekends in
Ramadan (six occasions total) he did not release West at breakfast, thus limiting his time
in the dayroom and ability to shower. One time, says West, he again told Kingsland that
he could be released from his cell during breakfast even while fasting, and Kingsland
replied: “I’m not a religious person. That’s not my problem!” On another occasion, West
adds, he requested more grievance forms, and when Kingsland asked if he intended to
complain about him “again,” he replied, “Absolutely.” Kingsland then handed him a
stack of grievance forms.

       Then on August 3, while West was at the law library, Kingsland (acting alone)
searched his cell. The amount of property allowed in a cell is limited, and guards are
authorized to search cells at any time but must do so at least monthly. Kingsland
typically searches when inmates are away at activities. On the 3rd, Kingsland
maintains, West’s cell contained more property than allowed. West, who wasn’t
present, insists that Kingsland ransacked his cell and “stole” a variety of items
including an address book, clothing, Ramadan food, pictures and documents taped on
No. 16-2279                                                                         Page 3

the walls, and even his comb. Although Kingsland denies “taking” West’s property, the
sergeant who came on duty after Kingsland corroborated West’s assertion that
Kingsland had removed items from his cell. Regardless, the amount of property in
West’s cell after Kingsland’s search still exceeded the limit, but rather than write a
disciplinary report, Kingsland gave him two days to comply with the property policy.

        Two days later Kingsland instructed a subordinate to search West’s cell.
Afterward that guard reported that West still was over the property limit, and
Kingsland submitted a conduct report accusing West of disrespecting staff, disobeying
orders, and stealing unspecified property. The report’s narrative explains that, when the
guard arrived to conduct the search, West proclaimed, “I wish these mother fucking
pigs would leave me the fuck alone.” A lieutenant directed that West be moved to
administrative segregation pending his disciplinary hearing, at which the hearing
officer found him guilty of disrespecting staff and disobeying orders but not theft. As
punishment West was given “10 days cell confinement,” but his deadline to dispose of
his excess property was extended to 30 days. The warden upheld that decision.

       Soon after, Kingsland obtained his supervisor’s approval to move West to
another housing unit. Kingsland was authorized to recommend reassignments for a
variety of reasons, including conflicts with staff. He first chose Unit 1, but West was
turned away after arriving with all of his property. Kingsland then sent him to Unit 8,
where he had the same privileges he did on Unit 9.

        West lodged nine grievances against Kingsland concerning these events. Seven
were rejected outright (six as untimely). One of the others was dismissed on the ground
that the Unit 9 manager already knew about Kingsland’s complaint and had addressed
the situation appropriately. And the remaining grievance―the last of the
nine―focused, not on Kingsland, but on the alleged procedural errors committed at
West’s disciplinary hearing. Kingsland avers that he did not know about any of the
grievances until after West sued.

        At summary judgment West theorized that Kingsland kept him confined at
breakfast during the weekends of his Ramadan fast because he is Muslim and to
retaliate for his grievances. He also theorized that the initial cell search on August 3
(and the resulting consequences) along with his reassignment to Unit 8 were
punishment for those grievances. Kingsland averred, however, that West’s behavior at
breakfast on July 14 prompted him to keep West in his cell on the six later occasions (all
weekend days, though Kingsland did not ascribe significance to that fact). Kingsland
also averred―and West did not offer evidence to the contrary―that other fasting
No. 16-2279                                                                           Page 4

Muslims were allowed out of their cells at breakfast to sign up for activities, while
non-Muslim inmates who were not accepting meals but were misbehaving remained in
their cells during mealtimes.

       In ruling for Kingsland, the district court reasoned that West’s accusation of a
religious motive for the guard’s actions was wholly speculative, and that West lacked
admissible evidence from which a jury reasonably could find that he was treated less
favorably than similarly situated inmates who are not Muslim. The court reasoned
further that, although West had engaged in protected speech by submitting grievances,
he lacked evidence that Kingsland’s reactions likely would deter protected speech or
even that his grievances had been a motivating factor for Kingsland’s actions.

        On appeal West first challenges the district court’s conclusion that he lacks
sufficient evidence to establish that Kingsland relied on religion as a reason to keep him
confined at breakfast time during Ramadan weekends. Prisoners’ claims of religious
discrimination typically fit within the framework of the First Amendment or the
Religious Land Use and Institutionalized Persons Act, see, e.g., Cutter v. Wilkinson,
544 U.S. 709, 712–13 (2005); Grayson v. Schuler, 666 F.3d 450, 451 (7th Cir. 2012); Nelson v.
Miller, 570 F.3d 868, 871 (7th Cir. 2009), making resort to the Equal Protection Clause
redundant, see Sherbert v. Verner, 374 U.S. 398, 410 (1963); Reed v. Faulkner, 842 F.2d 960,
962 (7th Cir. 1988). But this does not mean that West was precluded from arguing that
he was denied equal protection. See City of New Orleans v. Dukes, 427 U.S. 297, 303
(1976); Higgason v. Farley, 83 F.3d 807, 810 (7th Cir. 1996). To avoid summary judgment,
however, he was subject to a difficult standard: He needed evidence that Kingsland
acted with a discriminatory purpose, Vill. of Arlington Heights v. Metro. Hous. Dev. Corp.,
429 U.S. 252, 264–65 (1977); D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 799 (7th Cir.
2015), meaning that Kingsland’s actions were motivated at least partly by a desire to
adversely affect Muslims, see Nabozny v. Podlesny, 92 F.3d 446, 453–54 (7th Cir. 1996).

        But after de novo review, see Daniel v. Cook Cty., 833 F.3d 728, 731 (7th Cir. 2016),
we cannot see any evidence that religion was a motivating factor in Kingsland’s actions.
For purposes of this appeal we accept West’s version that he never misbehaved on July
14, and so that cannot be why Kingsland later kept him locked up during weekend
breakfasts. But this does not mean, or even suggest, that religion was a motivating
factor. See Pers. Adm'r of Massachusetts v. Feeney, 442 U.S. 256, 279 (1979). Altogether
missing from this record is evidence that only―or mostly or even a few―Muslim
inmates stayed locked up during Kingsland’s shift while all other prisoners who did not
eat breakfast enjoyed time out of their cells. At best West repeatedly accused Kingsland
No. 16-2279                                                                         Page 5

of keeping him confined during his Ramadan fast only because of his religion, but he
points to nothing in the record substantiating this speculation, which could not forestall
summary judgment. See Boston v. U.S. Steel Corp., 816 F.3d 455, 465 (7th Cir. 2016);
Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 389 (7th Cir. 2010).

       West also contests the grant of summary judgment for Kingsland on his claim
that he was punished for engaging in protected speech. To win on this claim, West
would need to show that after engaging in constitutionally protected speech he was
subjected to a deprivation that likely would deter future speech, and that the
deprivation was at least partially motivated by his protected speech. Novoselsky v.
Brown, 822 F.3d 342, 354 (7th Cir. 2016); Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir.
2009). West engaged in protected activity by submitting prison grievances, Pearson v.
Welborn, 471 F.3d 732, 740 (7th Cir. 2006); Hasan v. U.S. Dep't of Labor, 400 F.3d 1001,
1005 (7th Cir. 2005), but he did not suffer an actionable deprivation when his cell was
searched or when he was moved to a different housing unit. By regulation cells at
West’s prison were searched monthly if not more often, and he did not introduce any
evidence suggesting that his cell was targeted more frequently. See Roney v. Illinois Dep't
of Transp., 474 F.3d 455, 461 (7th Cir. 2007) (explaining that routine activities are not
materially adverse actions suggesting retaliation under Title VII). And in his new
housing unit he enjoyed the same privileges as before. See Nagle v. Vill. of Calumet Park,
554 F.3d 1106, 1120–21 (7th Cir. 2009) (explaining that plaintiff who is “punished” but
experiences no hardship has not shown a materially adverse action under Title VII).

       Moreover, even if we accept that West suffered deprivations when Kingsland
kept him confined during some breakfasts and discarded a few items of his excess
property during the initial cell search, a jury could not find that Kingsland’s actions
were motivated by his grievances. West would have to show, first, that Kingsland knew
about those grievances. See Morfin v. City of E. Chicago, 349 F.3d 989, 1005–06 (7th Cir.
2003). West assumes that Kingsland knew about his grievances because twice he had
threatened to lodge a grievance against Kingsland, who responded sarcastically. But here
again West only speculates that Kingsland concluded from their conversations that he
had followed through on his threat. And although Kingsland’s uncontested statement
that he did not know about the grievances is self-serving, it is based on personal
knowledge and was admissible evidence at summary judgment. Buie v.
Quad/Graphics, Inc., 366 F.3d 496, 506 (7th Cir. 2004). Finally, even if Kingsland did
know that West had submitted the grievances, West offered no evidence tying
Kingsland’s actions to the protected conduct. Thus, summary judgment also was
appropriate on West’s First Amendment claim.
No. 16-2279       Page 6

              AFFIRMED.